Title: From James Madison to William Jarvis, 6 May 1802
From: Madison, James
To: Jarvis, William


Sir.Department of State. May 6th. 1802.
Your two Letters of the 8th. and 23d. of April have been received. In consequence of the first, a copy of the regulations for guarding our vessels against unnecessary quarantine in Foreign ports, was sent to the collector of Boston, thro’ whom I hope, you will have received it.
With respect to claims of our Citizens on the Portuguese Government, the general rule to be followed is, that you aid them by your consular interposition in the spirit recommended in your printed instructions, and in the manner most likely to obtain the redress, to which the cases may be respectively entitled.

Besides the case of the Samuel, with whose papers you are already charged, that of the Aurora, John B. church supercargo, and another under like circumstances will be put into your hands. Mr. church proposes to go to Lisbon himself, the better to pursue his object. He is recommended to me as a young Gentleman of worth and in that respect, as well as in his character of an American Citizen, will doubtless receive the proper attentions from you. His papers will explain the ground of his claims. As far as it can be shewn, that the vessels were taken by force, on the high Seas, and not within the Portuguese jurisdiction, that the condemnation took place without giving to the claimants the opportunities usually allowed by the laws of the country, to defend their cause, or that their persons were treated with unwarrantable and unusual severity, you will have particular topics to urge in their behalf, in addition to an appeal to the friendly disposition of the United States towards Portugal, and the mutual interest they have, in doing liberal and conciliatory justice to the citizens and subjects of the other. I am &c.
J. M
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). RC offered for sale in Goodspeed’s Catalogue, “The Flying Quill,” Spring 1980, item 41.



   
   For the regulations, see Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:2–3, 4 n. 1).



   
   Standing Instructions to American Consuls and Vice-Consuls, 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:288–89).



   
   John B. Church, Jr. (b. 1779), was the son of the New York merchant John B. Church, a business associate and brother-in-law of Alexander Hamilton’s (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 3:658 n. 10).


